Exhibit 10.3

 

INTERCREDITOR AGREEMENT

 

INTERCREDITOR AGREEMENT (as amended, restated, modified or supplemented from
time to time, this “Agreement”), dated as of March 21, 2017, by and between BMO
HARRIS BANK N.A., as administrative agent under the Formula Revolver Credit
Agreement (as defined below) (in such capacity, together with its successors and
assigns, the “Formula Revolver Agent”), and BMO HARRIS BANK N.A., as
administrative agent and collateral agent under the Floor Plan Credit Agreement
(as defined below) (in such capacities, together with its successors and assigns
in either such capacity, the “Floor Plan Agent”), and acknowledged and agreed to
by Rush Truck Centers of Alabama, Inc., Rush Truck Centers of Arizona, Inc.,
Rush Truck Centers of California, Inc., Rush Medium Duty Truck Centers of
Colorado, Inc., Rush Truck Centers of Colorado, Inc., Rush Truck Centers of
Florida, Inc., Rush Truck Centers of Georgia, Inc., Rush Truck Centers of New
Mexico, Inc., Rush Truck Centers of Oklahoma, Inc., Rush Truck Centers of
Tennessee, Inc., Rush Truck Centers of North Carolina, Inc., Rush Truck Centers
of Idaho, Inc., Rush Truck Centers of Utah, Inc., Rush Truck Centers of Ohio,
Inc., Rush Truck Centers of Kansas, Inc., Rush Truck Centers of Missouri, Inc.,
Rush Truck Centers of Virginia Inc., Rush Truck Centers of Indiana Inc., Rush
Truck Centers of Illinois Inc., Rush Truck Centers of Nevada, Inc., Rush Truck
Centers of Kentucky, Inc., RIG TOUGH, INC., LOS CUERNOS, INC., AIRUSH, INC.,
RUSH TRUCK LEASING, INC. and RUSH ADMINISTRATIVE SERVICES, INC., each a Delaware
corporation, Rush Truck Centers of Texas, L.P., a Texas limited partnership
(collectively, the “Borrowers”), Rush Enterprises, Inc., a Texas corporation
(“Holdings”), and each other Obligor (as defined below) party hereto from time
to time.

 

RECITALS:

 

WHEREAS, Holdings, the Borrowers, the other Obligors party thereto from time to
time, the lenders from time to time party thereto (the “Floor Plan Lenders”) and
the Floor Plan Agent are party to that certain Third Amended and Restated Credit
Agreement, dated as of July 7, 2016 (as amended, restated, modified,
supplemented, replaced or Refinanced from time to time in accordance with its
terms and the terms hereof, the “Initial Floor Plan Credit Agreement”), pursuant
to which the Floor Plan Lenders have agreed to extend loans and make certain
other financial accommodations from time to time to the Borrowers;

 

WHEREAS, Holdings, the Borrowers, the other Obligors party thereto from time to
time, the lenders from time to time party thereto (the “Formula Revolver
Lenders”) and the Formula Revolver Agent are party to that certain Credit
Agreement, dated as of March 21, 2017 (as amended, restated, modified,
supplemented, replaced or Refinanced from time to time in accordance with its
terms and the terms hereof, the “Initial Formula Revolver Credit Agreement”),
pursuant to which the Formula Revolver Lenders have agreed to extend loans and
make certain other financial accommodations from time to time to the Borrowers;

 

 
 

--------------------------------------------------------------------------------

 

  

WHEREAS, each Obligor has granted to the Floor Plan Agent, for the benefit of
the Floor Plan Lenders and each other “Secured Party” (as defined in the Floor
Plan Credit Agreement) (collectively, together with their respective successors
and assigns, the “Floor Plan Creditors”), a Lien (as defined below) on certain
of its assets and properties, in order to secure the payment and performance of
the Floor Plan Obligations (as defined below), all as more particularly
described in the Floor Plan Documents (as defined below);

 

WHEREAS, each Obligor has also granted to the Formula Revolver Agent, for the
benefit of the Formula Revolver Lenders and each other “Credit Party” (as
defined in the Formula Revolver Credit Agreement) (collectively, together with
their respective successors and assigns, the “Formula Revolver Creditors”), a
Lien on certain of its assets and properties, in order to secure the payment and
performance of the Formula Revolver Obligations (as defined below), all as more
particularly described in the Formula Revolver Documents (as defined below);

 

WHEREAS, the Floor Plan Agent, on behalf of the Floor Plan Creditors, and the
Formula Revolver Agent, on behalf of the Formula Revolver Creditors, wish to set
forth their agreement as to certain of their respective rights and obligations
with respect to the assets and properties of the Obligors and their
understanding relative to their respective positions in certain assets and
properties of the Obligors; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

Section 1.              Definitions.

 

1.1          General Terms. As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and the plural forms of the terms defined:

 

“Agreement” has the meaning set forth in the preamble hereof.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq.

 

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

 

“Borrowers” has the meaning set forth in the preamble hereof.

 

“Business Day” means any day of the year that is not a Saturday, a Sunday or a
day on which banks are required or authorized to close in New York, New York.

 

“Collateral” means all assets and properties of any kind whatsoever, real or
personal, tangible or intangible and wherever located, of any Obligor, whether
now owned or hereafter acquired, upon which a Lien (including, without
limitation, any Liens granted in any Insolvency Proceeding) is now or hereafter
granted or purported to be granted by such Person in favor of a Secured
Creditor, as security for all or any part of the Obligations.

 

 
2

--------------------------------------------------------------------------------

 

  

“Company Vehicles” means trucks, trailers, semi-trailers, tractors, vans, cars,
pick-up trucks, other vehicles, chassis and glider kits, wherever located,
together with all attachments, accessories, exchanges and additions thereto
(including replacement parts installed therein or repairs thereto), in each
case, owned and utilized by any Obligor in the normal course of business and not
constituting Vehicle Inventory.

 

“Designated Floor Plan Proceeds Account” means one or more deposit accounts or
securities accounts established or maintained by any Obligor or the Floor Plan
Agent for the sole purpose of holding the identifiable proceeds of any sale or
other disposition of any Floor Plan Priority Collateral, including those that
are required to be held in trust in such account or accounts pursuant to the
terms of any Loan Document, provided that Obligors shall not permit any proceeds
of Parts Inventory or Company Vehicles to be deposited into, or held in, the
Designated Floor Plan Proceeds Account.

 

“DIP Financing” has the meaning set forth in Section 6.2(a).

 

“Disposition” means any sale, lease, exchange, transfer, license or other
disposition, and “Dispose” and “Disposed of” shall have correlative meanings.

 

“Distribution” means, with respect to any indebtedness or obligation, (a) any
payment or distribution by any Person of cash, securities or other property, by
setoff or otherwise, on account of such indebtedness or obligation or (b) any
redemption, purchase or other acquisition of such indebtedness or obligation by
any Person.

 

“Enforcement Action” means, with respect to each Secured Creditor, as
applicable, (a) to demand, sue for, take or receive (other than regularly
scheduled payments of principal, interest and fees) from or on behalf of any
Obligor, by setoff or in any other manner, the whole or any part of any moneys
which may now or hereafter be owing by any Obligor, (b) to initiate or
participate with others in any suit, action or proceeding against any Obligor to
(i) enforce payment of or to collect the whole or any part of any Obligations or
(ii) commence judicial enforcement of any of the rights and remedies under any
Loan Document or applicable law with respect to any Obligation, (c) to exercise
any put option or redemption rights or to cause any Obligor to honor any
redemption, repurchase, mandatory prepayment, or similar obligation under any
Loan Document, (d) to cause any Obligor to exercise any call option, redemption
rights, repurchase rights, or similar rights under any Loan Document or (e) to
take any action to realize or foreclose upon any of the Collateral or to
exercise any other right or remedy with respect to the Collateral.

 

“Event of Default” means each “Event of Default” or similar term, as such term
is defined in any Floor Plan Document or any Formula Revolver Document.

 

“Excess Formula Revolver Obligations” means the Formula Revolver Obligations
other than the Formula Revolver Priority Obligations.

 

“Final Order” means an order of the Bankruptcy Court or any other court of
competent jurisdiction as to which the time to appeal, petition for certiorari,
or move for reargument or rehearing has expired and as to which no appeal,
petition for certiorari, or other proceedings for reargument or rehearing shall
then be pending, or, in the event that an appeal, writ of certiorari, or
reargument or rehearing thereof has been filed or sought, such order of the
Bankruptcy Court or other court of competent jurisdiction shall have been
affirmed by the highest court to which such order was appealed, or from which
certiorari, reargument or rehearing was sought, and the time to take any further
appeal, petition for certiorari or move for reargument or rehearing shall have
expired; provided that the possibility that a motion under Rule 59 or Rule 60 of
the Federal Rules of Civil Procedure or any analogous rule under the Federal
Rules of Bankruptcy Procedure or applicable state court rules of civil
procedure, may be filed with respect to such order shall not cause such order
not to be a Final Order.

 

 
3

--------------------------------------------------------------------------------

 

  

“Floor Plan Agent” has the meaning set forth in the preamble hereof, and shall
include, in any event, one or more other agents or similar contractual
representatives for one or more lenders that at any time succeeds to or
Refinances any or all of the Floor Plan Obligations at any time and from time to
time.

 

“Floor Plan Credit Agreement” means (a) the Initial Floor Plan Credit Agreement
and (b) each loan or credit agreement evidencing any initial or subsequent
replacement, substitution, renewal or Refinancing of the Obligations under the
Initial Floor Plan Credit Agreement, in each case, as amended, restated,
modified, supplemented, replaced or Refinanced from time to time in accordance
with the terms of this Agreement.

 

“Floor Plan Creditors” has the meaning set forth in the recitals hereto.

 

“Floor Plan Documents” means the Floor Plan Credit Agreement, all other Loan
Documents (as defined in the Floor Plan Credit Agreement) and all other
agreements, documents and instruments at any time executed and/or delivered by
any Obligor or any other Person with, to or in favor of the Floor Plan Agent or
any other Floor Plan Creditor in connection therewith or related thereto,
including such documents evidencing successive Refinancings of the Floor Plan
Obligations, in each case, as amended, restated, modified, supplemented,
replaced or Refinanced from time to time in accordance with the terms of this
Agreement.

 

“Floor Plan Lenders” has the meaning set forth in the recitals hereto.

 

“Floor Plan Obligations” means all obligations, liabilities and indebtedness of
every kind, nature and description owing by any Obligor under the Floor Plan
Documents, whether direct or indirect, absolute or contingent, joint or several,
due or not due, primary or secondary, liquidated or unliquidated, including
principal, interest, charges, fees, costs, reimbursements, indemnities and
expenses, however evidenced, and whether as principal, surety, endorser,
guarantor or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of the Floor
Plan Credit Agreement and whether arising before, during or after the
commencement of any Insolvency Proceeding with respect to any Obligor (and
including the payment of any principal, interest, fees, cost, expenses and other
amounts (including default rate interest) which would accrue and become due but
for the commencement of such Insolvency Proceeding whether or not such amounts
are allowed or allowable in whole or in part in any such Insolvency Proceeding).

 

“Floor Plan Priority Collateral” means all Collateral constituting (a) Vehicle
Inventory of the Obligors, together with all attachments, accessories, exchanges
and additions to (including replacement parts installed in or repairs to) any
such Vehicle Inventory, and (b) all Chattel Paper, Documents, certificates of
title, certificates of origin, General Intangibles, Instruments, Accounts and
contract rights now existing or hereafter arising with respect thereto, and all
cash and non-cash proceeds (including insurance and condemnation proceeds) of
any of the foregoing; provided, however, that for the avoidance of doubt, Floor
Plan Priority Collateral shall not include (i) Parts Inventory, (ii) Company
Vehicles and (iii) all cash and non-cash proceeds (including insurance and
condemnation proceeds) of Parts Inventory and Company Vehicles; provided,
further, however, that Floor Plan Priority Collateral shall include the
Designated Floor Plan Proceeds Account.

 

 
4

--------------------------------------------------------------------------------

 

  

“Floor Plan Termination Date” means the date on which all Floor Plan Obligations
have been Paid in Full.

 

“Formula Revolver Agent” has the meaning set forth in the preamble hereof, and
shall include, in any event, one or more other agents or similar contractual
representatives for one or more lenders that at any time succeeds to or
Refinances any or all of the Formula Revolver Obligations at any time and from
time to time.

 

“Formula Revolver Credit Agreement” means (a) the Initial Formula Revolver
Credit Agreement and (b) each loan or credit agreement evidencing any
replacement, substitution, renewal, or Refinancing of the Obligations under the
Formula Revolver Credit Agreement, in each case as amended, restated, modified,
supplemented, replaced or Refinanced from time to time in accordance with the
terms of this Agreement.

 

“Formula Revolver Creditors” shall have the meaning set forth in the recitals
hereto.

 

“Formula Revolver Documents” means the Formula Revolver Credit Agreement, all
other Loan Documents (as defined in the Formula Revolver Credit Agreement) and
all other agreements, documents and instruments at any time executed and/or
delivered by any Obligor or any other Person with, to or in favor of the Formula
Revolver Agent or any other Formula Revolver Creditor in connection therewith or
related thereto, including such documents evidencing successive Refinancings of
the Formula Revolver Obligations, in each case, as amended, restated, modified,
supplemented, replaced or Refinanced from time to time in accordance with the
terms of this Agreement.

 

“Formula Revolver Lenders” shall have the meaning set forth in the recitals
hereto.

 

“Formula Revolver Obligations” means all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Obligor under
the Formula Revolver Documents, whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, including principal, interest, charges, fees, costs,
reimbursements, indemnities and expenses, however evidenced, and whether as
principal, surety, endorser, guarantor or otherwise, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the Formula Revolver Credit Agreement and whether arising
before, during or after the commencement of any Insolvency Proceeding with
respect to any Obligor (and including the payment of any principal, interest,
fees, cost, expenses and other amounts (including default rate interest) which
would accrue and become due but for the commencement of such Insolvency
Proceeding whether or not such amounts are allowed or allowable in whole or in
part in any such Insolvency Proceeding).

 

 
5

--------------------------------------------------------------------------------

 

  

“Formula Revolver Priority Collateral” means all Collateral other than Floor
Plan Priority Collateral.

 

“Formula Revolver Priority Obligations” means Formula Revolver Obligations in an
amount not in excess of the Maximum Formula Revolver Amount.

 

“Formula Revolver Priority Termination Date” means the date on which all Formula
Revolver Priority Obligations have been Paid in Full.

 

“Holdings” has the meaning set forth in the preamble hereof.

 

“Initial Floor Plan Credit Agreement” shall have the meaning set forth in the
recitals hereto.

 

“Initial Formula Revolver Credit Agreement” shall have the meaning set forth in
the recitals hereto.

 

“Insolvency Proceeding” means, as to any Obligor, any voluntary or involuntary
insolvency, bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up of such Obligor.

 

“Junior Obligations” means (a) as to the Floor Plan Priority Collateral, the
Formula Revolver Obligations and (b) as to the Formula Revolver Priority
Collateral, (x) the Floor Plan Obligations prior to the Formula Revolver
Priority Termination Date and (y) the Excess Formula Revolver Obligations at any
time after the Formula Revolver Priority Termination Date.

 

“Junior Secured Creditor” means (a) as to the Floor Plan Priority Collateral,
the Formula Revolver Agent and Formula Revolver Lenders and (b) as to the
Formula Revolver Priority Collateral, (x) the Floor Plan Agent and the Floor
Plan Lenders prior to the Formula Revolver Priority Termination Date and (y) the
Formula Revolver Agent and the Formula Revolver Lenders at any time after the
Formula Revolver Priority Termination Date.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory, judicial,
contractual or otherwise), security interest or other security arrangement and
any other preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
arrangement, the interest of a lessor under a capital lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

 

 
6

--------------------------------------------------------------------------------

 

  

“Loan Documents” means the Formula Revolver Documents and the Floor Plan
Documents, or any of them.

 

“Maximum Formula Revolver Amount” means, as of any date of determination,
(a) $120,000,000 plus (b) an amount equal to 120% of the aggregate principal
amount of any increase to the commitments under the Formula Revolver Credit
Agreement effected after the date hereof in accordance with Section 2.18 of the
Formula Revolver Credit Agreement (as in effect on the date hereof) or pursuant
to any similar or corresponding provision in any Refinancing thereof to the
extent of the principal amount of indebtedness that would have been permitted to
be incurred in compliance with the terms of the Formula Revolver Credit
Agreement in effect on the date hereof minus (c) permanent reductions of
commitments under the Formula Revolver Documents after the date hereof plus (d)
interest, fees, costs, expenses, indemnities and other amounts payable pursuant
to the terms of the Formula Revolver Documents, whether or not the same are
added to the principal amount of the Formula Revolver Obligations and including
the same as would accrue and become due but for the commencement of an
Insolvency Proceeding, whether or not such amounts are allowed or allowable in
whole or in part in any such Insolvency Proceeding, plus (e) the aggregate
amount of “Credit Product Obligations” (as defined in the Formula Revolver
Credit Agreement as in effect on the date hereof).

 

“Obligations” means the Floor Plan Obligations and/or the Formula Revolver
Obligations, or any of them, as the context requires.

 

“Obligor” means Holdings, each Borrower and each other Person liable on or in
respect of any Obligations or that has granted a Lien on any property or assets
as Collateral, together with such Person’s successors and assigns, including a
receiver, trustee or debtor-in-possession on behalf of such Person. Without
limitation, the term “Obligor” shall include each Person listed on the signature
pages hereto as an “Obligor.”

 

“Paid in Full” or “Payment in Full” means, with respect to any Obligations,
that: (a) all of such Obligations (other than contingent indemnification
obligations for which no underlying claim has been asserted) have been paid,
performed or discharged in full (with all such Obligations consisting of
monetary or payment obligations having been paid in full in cash), (b) no Person
has any further right to obtain any loans, letters of credit, bankers’
acceptances, or other extensions of credit under the documents relating to such
Obligations and (c) any and all letters of credit, bankers’ acceptances or
similar instruments issued under such documents have been cancelled and returned
(or backed by stand-by guarantees or cash collateralized) in accordance with the
terms of such documents.

 

“Parts Inventory” means Inventory consisting of parts and accessories,
excluding, for the avoidance of doubt, any Vehicle Inventory.

 

“Permitted Collateral Sale” means any Disposition of Collateral so long as such
Disposition is permitted under the applicable Priority Documents as in effect on
the date hereof.

 

“Person” means an individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture, governmental authority or any other entity or
regulatory body.

 

 
7

--------------------------------------------------------------------------------

 

  

“Priority Claim Avoidance” shall have the meaning set forth in Section 6.5.

 

“Priority Documents” means (a) as to the Formula Revolver Priority Collateral,
the Formula Revolver Documents prior to the Formula Revolver Priority
Termination Date and the Floor Plan Documents at any time after the Formula
Revolver Priority Termination Date and (b) as to the Floor Plan Priority
Collateral, the Floor Plan Documents.

 

“Priority Obligations” means (a) as to the Floor Plan Priority Collateral, the
Floor Plan Obligations and (b) as to the Formula Revolver Priority Collateral,
(x) the Formula Revolver Priority Obligations until Paid in Full and (y)
thereafter the Floor Plan Obligations.

 

“Priority Secured Creditor” means (a) as to the Floor Plan Priority Collateral,
the Floor Plan Agent and the Floor Plan Lenders and (b) as to the Formula
Revolver Priority Collateral, (x) the Formula Revolver Agent and the Formula
Revolver Lenders until the Formula Revolver Priority Obligations have been Paid
in Full and (y) thereafter, the Floor Plan Agent and the Floor Plan Lenders.

 

“Purchase Notice” shall have the meaning set forth in Section 5.1.

 

“Purchaser” shall have the meaning set forth in Section 5.3.

 

“Refinance”, “Refinancings” and “Refinanced” means, in respect of any
Obligations, to issue other indebtedness in exchange or replacement for such
Obligations, in whole or in part.

 

“Release Documents” shall have the meaning set forth in Section 2.5.

 

“Release Event” means the taking of any Enforcement Action by a Priority Secured
Creditor against all or any portion of Collateral (including a Disposition
conducted by an Obligor with the consent of such Priority Secured Creditor) or,
after the occurrence and during the continuance of an Insolvency Proceeding by
or against an Obligor, the entry of an order of the Bankruptcy Court pursuant to
Section 363 of the Bankruptcy Code authorizing the sale of all or any portion of
such Collateral with the support of such Priority Secured Creditor.

 

“Secured Creditors” means the Floor Plan Creditors and the Formula Revolver
Creditors, or any of them.

 

“Senior Adequate Protection Liens” shall have the meaning set forth in
Section 6.3.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

 

“UCC Notice” shall have the meaning set forth in Section 3.1(a).

 

 
8

--------------------------------------------------------------------------------

 

  

“Vehicle Inventory” means Inventory consisting of trucks, trailers,
semi-trailers, tractors, vans, cars, pick-up trucks, other vehicles, chassis and
glider kits, wherever located, together with all attachments, accessories,
exchanges and additions to (including replacement parts installed in or repairs
to) any such Inventory.

 

The terms “Account”, “Chattel Paper”, “Deposit Account”, “Document”, “General
Intangible”, “Letter-of-Credit Rights”, “Instrument”, “Inventory”, “Investment
Property”, “Payment Intangibles”, “Proceeds”, “Securities Account” and
“Supporting Obligations” shall have the meanings ascribed to them in the Uniform
Commercial Code as in effect in the State of New York from time to time.

 

1.2           Certain Matters of Construction. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement and Section references are to this Agreement unless otherwise
specified. For purposes of this Agreement, the following additional rules of
construction shall apply: (a) wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter, (b) the term
“including” shall not be limiting or exclusive, unless specifically indicated to
the contrary, (c) all references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations and
(d) unless otherwise specified, all references to any instruments or agreements,
including references to any of this Agreement and the Loan Documents, shall
include any and all modifications or amendments thereto and any and all
extensions or renewals thereof, in each case, made in accordance with the terms
hereof.

 

Section 2.              Security Interests; Priorities.

 

2.1          Priorities.

 

(a)     Each Secured Creditor hereby acknowledges that other Secured Creditors
have been granted Liens upon the Collateral to secure their respective
Obligations and hereby consents to such grant.

 

(b)     The Liens of the Formula Revolver Agent on the Formula Revolver Priority
Collateral to the extent securing (or purporting to secure) Formula Revolver
Priority Obligations shall at all times be senior and prior in right in all
respects to any Liens of the Floor Plan Agent on any of the Formula Revolver
Priority Collateral, and any Liens of the Floor Plan Agent on any of the Formula
Revolver Priority Collateral are and shall at all times be junior and
subordinate in all respects to the Liens of the Formula Revolver Agent on the
Formula Revolver Priority Collateral to the extent securing (or purporting to
secure) Formula Revolver Priority Obligations.

 

(c)     The Liens of the Floor Plan Agent on the Floor Plan Priority Collateral
to the extent securing (or purporting to secure) Floor Plan Obligations shall at
all times be senior and prior in right in all respects to any Liens of the
Formula Revolver Agent on any of the Floor Plan Priority Collateral, and any
Liens of the Formula Revolver Agent on any of the Floor Plan Priority Collateral
are and shall at all times be junior and subordinate in all respects to the
Liens of the Floor Plan Agent on the Floor Plan Priority Collateral to the
extent securing (or purporting to secure) Floor Plan Obligations.

 

 
9

--------------------------------------------------------------------------------

 

  

(d)     The Liens of the Floor Plan Agent on the Formula Revolver Priority
Collateral to the extent securing (or purporting to secure) Floor Plan
Obligations shall at all times be senior and prior in right in all respects to
any Liens of the Formula Revolver Agent on any of the Formula Revolver Priority
Collateral to the extent securing Excess Formula Revolver Obligations, and, to
the extent securing Excess Formula Revolver Obligations, any Liens of the
Formula Revolver Agent on any of the Formula Revolver Priority Collateral are
and shall at all times be junior and subordinate in all respects to the Liens of
the Floor Plan Agent on the Formula Revolver Priority Collateral to the extent
securing (or purporting to secure) Floor Plan Obligations.

 

(e)     The priorities of the Liens provided in this Section 2.1 shall not be
altered or otherwise affected by any amendment, modification, supplement,
extension, renewal, restatement, replacement or Refinancing of any of the
Obligations, nor by any action or inaction which any of the Secured Creditors
may take or fail to take in respect of the Collateral.

 

2.2          No Alteration of Priority. The priorities set forth in this
Agreement are applicable irrespective of the order or time of attachment, or the
order, time or manner of perfection, or the order or time of filing or
recordation of any financing statement, document or instrument, or other method
of perfecting a Lien in favor of each Secured Creditor in any Collateral or
whether any Secured Creditor has possession of all or any part of the
Collateral, and notwithstanding (i) how a Lien was acquired (whether by grant,
possession, statute, operation of law, subrogation or otherwise), (ii) any
conflicting provision of the UCC or other applicable law, (iii) any defect in,
or non-perfection, setting aside, or avoidance of, a Lien or any Loan Document,
(iv) the commencement of an Insolvency Proceeding, (v) any other circumstance
whatsoever, including a circumstance that might be a defense available to, or a
discharge of, an Obligor in respect of the Formula Revolver Obligations or the
Floor Plan Obligations or (vi) any conflicting terms or conditions which may be
contained in any of the Loan Documents.

 

2.3          Perfection; Contesting Liens. Each Secured Creditor shall be solely
responsible for perfecting and maintaining the perfection of its Lien in the
Collateral in which such Secured Creditor has been granted a Lien. The foregoing
provisions of this Agreement are intended solely to govern the respective Lien
priorities as among the Secured Creditors and shall not impose on any Secured
Creditor any obligations in respect of the Disposition of proceeds of any
Collateral that would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law. Each Secured Creditor agrees that it will not institute
or join in any contest of the validity, perfection, priority or enforceability
of the Liens of any other Secured Creditor in the Collateral or the
enforceability of the Floor Plan Obligations, the Floor Plan Documents, the
Formula Revolver Obligations or the Formula Revolver Documents, including those
consisting of post-petition interest, fees or expenses; provided that nothing in
this Agreement shall be construed to prevent or impair the rights of the Floor
Plan Agent or the Formula Revolver Agent to enforce this Agreement, including
the provisions hereof relating to Lien priority.

 

 
10

--------------------------------------------------------------------------------

 

  

2.4          Proceeds of Collateral. Any Collateral or proceeds thereof received
by any Junior Secured Creditor including, without limitation, any such
Collateral constituting proceeds, or any payment or Distribution, that may be
received by any Junior Secured Creditor (a) in connection with the exercise of
any right or remedy (including any right of setoff) with respect to Collateral,
(b) in connection with any insurance policy claim or any condemnation award (or
deed in lieu of condemnation) as to Collateral, (c) from the collection or other
Disposition of, or realization on, Collateral, whether or not pursuant to an
Insolvency Proceeding, or (d) in violation of this Agreement, shall be
segregated and held in trust and promptly paid over to the Priority Secured
Creditor, in the same form as received, with any necessary endorsements, and
each Junior Secured Creditor hereby authorizes the Priority Secured Creditor to
make any such endorsements as agent for the Junior Secured Creditor (which
authorization, being coupled with an interest, is irrevocable).

 

2.5          Release of Collateral Upon Permitted Collateral Sale. Each Junior
Secured Creditor shall at any time in connection with any Permitted Collateral
Sale that is made free and clear of the Liens of the Priority Secured Creditor
(such Lien continuing as to proceeds): (a) be deemed to have (i) consented under
the applicable Loan Documents to such Permitted Collateral Sale, (ii) waived the
provisions of the applicable Loan Documents to the extent necessary to permit
such Permitted Collateral Sale free and clear of the Junior Secured Creditor’s
security interest (it being understood that the Junior Secured Creditors shall
still have a security interest in the proceeds of such Collateral, subject to
the terms of this Agreement), and (iii) released or otherwise terminated its
Liens on such Collateral, and (b) upon the request of the Priority Secured
Creditor, as to the Collateral subject to such Permitted Collateral Sale,
promptly deliver such terminations of financing statements, partial lien
releases, and discharges, endorsements, assignments or other instruments of
transfer, termination or release (collectively, “Release Documents”) and take
such further actions as the Priority Secured Creditor shall reasonably require
in order to release and/or terminate of record such Junior Secured Creditor’s
Liens on such Collateral subject to such Permitted Collateral Sale.

 

2.6          Release of Collateral Upon Release Event. Each Junior Secured
Creditor shall at any time in connection with a Release Event with respect to
any Collateral: (a) upon the request of the Priority Secured Creditor (which
request will specify the principal proposed terms of the sale and the type and
amount of consideration expected to be received in connection therewith),
release or otherwise terminate its Liens on such Collateral to the extent the
Disposition of such Collateral is either by (i) the Priority Secured Creditor or
its agents or representatives or (ii) an Obligor with the consent of the
Priority Secured Creditor, (b) be deemed to have consented under the applicable
Loan Documents to such Disposition and to have waived the provisions of the
applicable Loan Documents to the extent necessary to permit such transaction and
be deemed to have consented to such Release Event free and clear of the Junior
Secured Creditor’s Liens (it being understood that the Junior Secured Creditor
shall still have a security interest in the proceeds of such Collateral, subject
to the terms of this Agreement) and (c) deliver such Release Documents and take
such further actions as the Priority Secured Creditor may reasonably require in
connection therewith; provided that (i) such release by the Junior Secured
Creditor shall not extend to or otherwise affect any of the rights of the Junior
Secured Creditor to the proceeds from any such Disposition of such Collateral,
and (ii) the Priority Secured Creditor shall apply the proceeds from the
Disposition of such Collateral to the reduction of the Priority Obligations.

 

 
11

--------------------------------------------------------------------------------

 

  

2.7          Power of Attorney. Each Junior Secured Creditor hereby irrevocably
constitutes and appoints the Priority Secured Creditor and any officer of such
Priority Secured Creditor with respect to the applicable Collateral, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Junior Secured
Creditor and in the name of the Junior Secured Creditor or in such Priority
Secured Creditor’s own name, from time to time in such Priority Secured
Creditor’s discretion, for the purpose of carrying out the terms of Sections 2.5
and 2.6 hereof, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of such Sections, including any Release Documents, and, in
addition, to take any and all other appropriate and commercially reasonable
action for the purpose of carrying out the terms of such Sections, such power of
attorney being coupled with an interest and irrevocable until the Floor Plan
Termination Date, if the Junior Secured Creditor is the Formula Revolver Agent,
or the Formula Revolver Priority Termination Date, if the Junior Secured
Creditor is the Floor Plan Agent. The Junior Secured Creditor hereby ratifies
all that said attorneys shall lawfully do or cause to be done pursuant to the
power of attorney granted in this Section 2.7. No Person to whom this power of
attorney is presented, as authority for the Priority Secured Creditor to take
any action or actions contemplated hereby, shall be required to inquire into or
seek confirmation from any Junior Secured Creditor as to the authority of the
Priority Secured Creditor to take any action described herein, or as to the
existence of or fulfillment of any condition to this power of attorney, which is
intended to grant to the Priority Secured Creditor the authority to take and
perform the actions contemplated herein. The Junior Secured Creditor irrevocably
waives any right to commence any suit or action, in law or equity, against any
Person which acts in reliance upon or acknowledges the authority granted under
this power of attorney.

 

2.8          Waiver. Each Secured Creditor (a) waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations under the Loan
Documents and notice of or proof of reliance by the Secured Creditors upon this
Agreement and protest, demand for payment or notice except to the extent
otherwise specified herein and (b) acknowledges and agrees that the other
Secured Creditors have relied upon the Lien priority and other provisions hereof
in entering into the Loan Documents and in making funds available to the
applicable Obligor thereunder.

 

2.9          Notice of Interest In Collateral. This Agreement is intended, in
part, to constitute an authenticated notification of a claim by each Secured
Creditor to the other Secured Creditors of an interest in the Collateral in
accordance with the provisions of Sections 9-611 and 9-621 of the UCC.

 

Section 3.              Enforcement of Security.

 

3.1          Management of Collateral.

 

(a)     Until the Formula Revolver Priority Termination Date, the Formula
Revolver Agent shall have the exclusive right to manage, perform and enforce the
terms of the Formula Revolver Documents with respect to the Formula Revolver
Priority Collateral, to exercise and enforce all privileges and rights
thereunder according to its sole discretion and the exercise of its sole
business judgment, including the exclusive right to take or retake control or
possession of the Formula Revolver Priority Collateral and to hold, prepare for
sale, process, Dispose of, or liquidate the Formula Revolver Priority Collateral
and to incur expenses in connection with such Disposition and to exercise all
the rights and remedies of a secured lender under the UCC of any applicable
jurisdiction. In conducting any public or private sale under the UCC, the
Formula Revolver Agent shall give the Floor Plan Agent such notice (a “UCC
Notice”) of such sale as may be required by the applicable UCC; provided,
however, that ten (10) Business Days’ notice shall be deemed to be commercially
reasonable notice.

 

 
12

--------------------------------------------------------------------------------

 

  

(b)     Until the Floor Plan Termination Date, the Floor Plan Agent shall have
the exclusive right to manage, perform and enforce the terms of the Floor Plan
Documents with respect to the Floor Plan Priority Collateral, to exercise and
enforce all privileges and rights thereunder according to its sole discretion
and the exercise of its sole business judgment, including the exclusive right to
take or retake control or possession of the Floor Plan Priority Collateral and
to hold, prepare for sale, process, Dispose of, or liquidate the Floor Plan
Priority Collateral and to incur expenses in connection with such Disposition
and to exercise all the rights and remedies of a secured lender under the UCC of
any applicable jurisdiction. In conducting any public or private sale under the
UCC, the Floor Plan Agent shall give the Formula Revolver Agent a UCC Notice of
such sale as may be required by the applicable UCC; provided, however, that ten
(10) Business Days’ notice shall be deemed to be commercially reasonable notice.

 

(c)     After the Formula Revolver Priority Termination Date and prior to the
Floor Plan Termination Date, the Floor Plan Agent shall have the exclusive right
to manage, perform and enforce the terms of the Floor Plan Documents with
respect to the Formula Revolver Priority Collateral, to exercise and enforce all
privileges and rights thereunder according to its sole discretion and the
exercise of its sole business judgment, including the exclusive right to take or
retake control or possession of the Formula Revolver Priority Collateral and to
hold, prepare for sale, process, Dispose of, or liquidate the Formula Revolver
Priority Collateral and to incur expenses in connection with such Disposition
and to exercise all the rights and remedies of a secured lender under the UCC of
any applicable jurisdiction. In conducting any public or private sale under the
UCC, the Floor Plan Agent shall give the Formula Revolver Agent a UCC Notice of
such sale as may be required by the applicable UCC; provided, however, that ten
(10) Business Days’ notice shall be deemed to be commercially reasonable notice.

 

(d)     Until the Formula Revolver Priority Termination Date, neither the Floor
Plan Agent nor any other Floor Plan Creditor shall (i) exercise or seek to
exercise any rights or remedies with respect to any Formula Revolver Priority
Collateral; (ii) contest, protest, or object to any exercise by any Formula
Revolver Creditor of its rights and remedies with respect to the Formula
Revolver Priority Collateral; or (iii) object to (and hereby waives any and all
claims with respect to) the forbearance by any Formula Revolver Creditor from
exercising any of its rights and remedies with respect to the Formula Revolver
Priority Collateral.

 

(e)     Until the Floor Plan Termination Date, neither the Formula Revolver
Agent nor any Formula Revolver Creditor shall (i) exercise or seek to exercise
any rights or remedies with respect to any Floor Plan Priority Collateral; (ii)
contest, protest, or object to any exercise by any Floor Plan Creditor of its
rights and remedies with respect to the Floor Plan Priority Collateral; or (iii)
object to (and hereby waives any and all claims with respect to) the forbearance
by any Floor Plan Creditor from exercising any of its rights and remedies with
respect to the Floor Plan Priority Collateral.

 

 
13

--------------------------------------------------------------------------------

 

  

(f)     From the Formula Revolver Priority Termination Date until the Floor Plan
Termination Date, neither the Formula Revolver Agent nor any other Formula
Revolver Creditor shall (i) exercise or seek to exercise any rights or remedies
with respect to any Formula Revolver Priority Collateral, except for any such
exercise that was commenced in good faith prior to the Formula Revolver Priority
Termination Date; (ii) contest, protest, or object to any exercise by any Floor
Plan Creditor of its rights and remedies with respect to the Formula Revolver
Priority Collateral; or (iii) object to (and hereby waives any and all claims
with respect to) the forbearance by any Floor Plan Creditor from exercising any
of its rights and remedies with respect to the Formula Revolver Priority
Collateral.

 

(g)     The Floor Plan Agent and the Formula Revolver Agent shall have the
senior right to provide any notices or consents or to take any other appropriate
action under (x) that certain Subordination Agreement, dated as of March 21,
2017, by and between the Floor Plan Agent, the Formula Revolver Agent, and Frost
Bank (formerly known as The Frost Bank) and (y) that certain Factoring
Intercreditor Agreement, dated as of March 21, 2017, by and between Holdings and
certain of its subsidiaries, Interstate Billing Service, Inc., on behalf of
itself and any of its representatives, including First Corporate Solutions, the
Floor Plan Agent and the Formula Revolver Agent, in each case, solely to the
extent that such notices, consents or other appropriate action applies to the
Floor Plan Priority Collateral, in the case of the Floor Plan Agent, or the
Formula Revolver Priority Collateral, in the case of the Formula Revolver Agent.

 

3.2          Notices of Default. The Formula Revolver Agent and the Floor Plan
Agent shall give to each other, concurrently with the giving thereof to any
Obligor, (a) a copy of any written notice by such Secured Creditor of an Event
of Default under any of its Loan Documents or a written notice of demand for
payment in full of all Obligations from any Obligor and (b) a copy of any
written notice sent by such Secured Creditor to any Obligor stating such Secured
Creditor’s intention to exercise any material enforcement rights or remedies
against the Obligors, including written notice pertaining to any foreclosure on
all or any material part of the Formula Revolver Priority Collateral or Floor
Plan Priority Collateral or other judicial or non-judicial remedy in respect
thereof, and any legal process served or filed in connection therewith; provided
that the failure of any Secured Creditor to give such required notice shall not
result in any liability to such Secured Creditor or affect the enforceability of
any provision of this Agreement, including the relative priorities of the Liens
of the Secured Creditors as provided herein and shall not affect the validity or
effectiveness of any such notice as against any Obligor; provided, further, that
the foregoing shall not in any way impair any claims that any Secured Creditor
may have against any other Secured Creditor as a result of any failure of any
Secured Creditor to provide a UCC Notice in accordance with the provisions of
this Agreement and applicable law (including without limitation any liability
that any Secured Creditor may have to any other Secured Creditor as a result of
any such failure).

 

 
14

--------------------------------------------------------------------------------

 

  

3.3          Permitted Actions. Section 3.1 shall not be construed to limit or
impair in any way the right of: (a) any Secured Creditor to bid for or purchase
Collateral at any private or judicial foreclosure upon such Collateral initiated
by any Secured Creditor; provided that any credit bid by a Junior Secured
Creditor must contemplate the payment in full in cash of the Priority
Obligations, (b) the Floor Plan Agent to receive any remaining proceeds of
Formula Revolver Priority Collateral as payment on the Floor Plan Obligations
after the Formula Revolver Priority Obligations have been Paid in Full or
(c) the Formula Revolver Agent to receive any remaining proceeds of Floor Plan
Priority Collateral as payment on the Formula Revolver Obligations after the
Floor Plan Obligations have been Paid in Full or to receive any remaining
proceeds of Formula Revolver Priority Collateral as payment on the Excess
Formula Revolver Obligations after the Floor Plan Obligations have been Paid in
Full.

 

3.4          Collateral In Possession.

 

(a)     In the event that any Secured Creditor takes possession of or has
“control” (as such term is used in the UCC as in effect in each applicable
jurisdiction) over any Collateral for purposes of perfecting its Lien therein,
such Secured Creditor shall be deemed to be holding such Collateral as
non-fiduciary representative for all Secured Creditors, solely for purposes of
perfection of each Secured Creditor’s Lien in such Collateral under the UCC;
provided that such possessing or controlling Secured Creditor shall not have any
duty or liability to protect or preserve any rights pertaining to any of the
Collateral for the other Secured Creditors. Promptly following the Floor Plan
Termination Date or the Formula Revolver Priority Termination Date, as the case
may be, the Floor Plan Agent or the Formula Revolver Agent, as applicable,
shall, upon the request of the Formula Revolver Agent or Floor Plan Agent, as
the case may be, deliver the remainder of all Collateral, if any, in its
possession to the designee of the requesting Secured Creditor (except as may
otherwise be required by applicable law or court order).

 

(b)     It is understood and agreed that this Section 3.4 is intended solely to
assure continuous perfection of the Liens granted under the applicable Loan
Documents, and nothing in this Section 3.4 shall be deemed or construed as
altering the priorities or obligations set forth elsewhere in this Agreement.
The duties of each party under this Section 3.4 shall be mechanical and
administrative in nature, and no party shall have, or be deemed to have, by
reason of this Agreement or otherwise a fiduciary relationship in respect of the
other party.

 

3.5          Waiver of Marshalling and Similar Rights. Each Secured Creditor, to
the fullest extent permitted by applicable law, waives as to each other Secured
Creditor any requirement regarding, and agrees not to demand, request, plead or
otherwise claim the benefit of, any marshalling, appraisement, valuation or
other similar right that may otherwise be available under applicable law.

 

3.6          Insurance and Condemnation Awards. So long as the Formula Revolver
Priority Termination Date has not occurred, the Formula Revolver Agent shall
have the exclusive right, subject to the rights of the Obligors under the
applicable Loan Documents, to settle and adjust claims in respect of the Formula
Revolver Priority Collateral under policies of insurance and to approve any
award granted in any condemnation or similar proceeding, or any deed in lieu of
condemnation, in respect of the Formula Revolver Priority Collateral. After the
occurrence of the Formula Revolver Priority Termination Date, the Floor Plan
Agent shall have the exclusive right, subject to the rights of the Obligors
under the applicable Loan Documents, to settle and adjust claims in respect of
the Formula Revolver Priority Collateral under policies of insurance and to
approve any award granted in condemnation or similar proceeding, or any deed in
lieu of condemnation, in respect of the Formula Revolver Priority Collateral. So
long as the Floor Plan Termination Date has not occurred, the Floor Plan Agent
shall have the exclusive right, subject to the rights of the Obligors under the
applicable Loan Documents, to settle and adjust claims in respect of the Floor
Plan Priority Collateral under policies of insurance and to approve any award
granted in any condemnation or similar proceeding, or any deed in lieu of
condemnation, in respect of the Floor Plan Priority Collateral. After the
occurrence of the Floor Plan Termination Date, the Formula Revolver Agent shall
have the exclusive right, subject to the rights of the Obligors under the
applicable Loan Documents, to settle and adjust claims in respect of the Floor
Plan Priority Collateral under policies of insurance and to approve any award
granted in condemnation or similar proceeding, or any deed in lieu of
condemnation, in respect of the Floor Plan Priority Collateral.

 

 
15

--------------------------------------------------------------------------------

 

  

3.7          Proceeds of Formula Revolver Priority Collateral. As long as this
Agreement remains in effect, if an Event of Default (as such term is defined in
the Formula Revolver Credit Agreement) has occurred and is continuing and the
Formula Revolver Creditors have commenced enforcement of remedies under the
Formula Revolver Documents with respect to such Proceeds, then the Proceeds of
all Formula Revolver Priority Collateral received by any Secured Creditor in
connection with the Disposition of, or collection on, or a Release Event with
respect to the Formula Revolver Priority Collateral (including insurance and
condemnation proceeds), whether in any Insolvency Proceeding involving any
Obligor, or otherwise, shall be applied as follows:

 

(a)     First, to the Formula Revolver Agent, for the account of the Formula
Revolver Creditors in the amount of the Formula Revolver Priority Obligations
until Paid in Full;

 

(b)     Second, to the Floor Plan Agent, for the account of the Floor Plan
Creditors, in the amount of the Floor Plan Obligations, until Paid in Full;

 

(c)     Third, to the Formula Revolver Agent, for the account of the Formula
Revolver Creditors, in the amount of any Excess Formula Revolver Obligations,
until Paid in Full; and

 

(d)     Fourth, to the applicable Obligor or as otherwise required by applicable
law.

 

3.8          Proceeds of Floor Plan Priority Collateral. As long as this
Agreement remains in effect, (i) the proceeds of all Floor Plan Priority
Collateral received by any Secured Creditor shall be applied as provided in
Section 2.12 of the Floor Plan Agreement and (ii) following the occurrence and
during the continuance of an Event of Default (as such term is defined in the
Floor Plan Credit Agreement), if the Floor Plan Agent has elected, or is
required, to apply all proceeds of Floor Plan Priority Collateral in accordance
with Section 2.12(a) of the Floor Plan Credit Agreement, the proceeds of all
Floor Plan Priority Collateral received by any Secured Creditor in connection
with the Disposition of, or collection on, or a Release Event with respect to
the Floor Plan Priority Collateral (including insurance and condemnation
proceeds), whether in any Insolvency Proceeding of any Obligor, or otherwise,
shall be applied as follows:

 

(a)     First, to the Floor Plan Agent, for the account of the Floor Plan
Creditors, in the amount of the Floor Plan Obligations, until Paid in Full;

 

(b)     Second, to the Formula Revolver Agent, for the account of the Formula
Revolver Creditors, in the amount of the Formula Revolver Obligations, until
Paid in Full; and

 

(c)     Third, to the applicable Obligor or as otherwise required by applicable
law.

 

 
16

--------------------------------------------------------------------------------

 

  

Section 4.              Covenants.

 

4.1          Amendment of Floor Plan Documents. The Floor Plan Creditors may at
any time and from time to time and without consent of or notice to any Formula
Revolver Creditor, without incurring any liability to any Formula Revolver
Creditor and without impairing or releasing any rights or obligations hereunder
or otherwise, amend, restate, modify, supplement, replace or Refinance any or
all of the Floor Plan Documents; provided, however, that without the consent of
the Formula Revolver Agent, the Floor Plan Creditors shall not, until the
Formula Revolver Priority Termination Date, amend, restate, modify, supplement,
replace or Refinance any or all of the Floor Plan Documents to, (a) impose
restrictions on the ability of any Obligor to amend any Formula Revolver
Documents, (b) contravene the provisions of this Agreement, (c) change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, or otherwise change (to an earlier date) the maturity date of the Floor
Plan Obligations, (d) change any collateral therefor (other than to release such
collateral), unless such collateral is also granted to the Formula Revolver
Agent, or (e) materially increase the material obligations of Obligors or confer
any material additional rights on the Floor Plan Agent or the Floor Plan Lenders
that would be materially adverse to the Formula Revolver Agent or the Formula
Revolver Lenders.

 

4.2          Amendments to Formula Revolver Documents. The Formula Revolver
Creditors may at any time and from time to time and without consent of or notice
to any Floor Plan Creditor, without incurring any liability to any Floor Plan
Creditor and without impairing or releasing any rights or obligations hereunder
or otherwise, amend, restate, modify, supplement, replace or Refinance any or
all of the Formula Revolver Documents; provided, however, that without the
consent of the Floor Plan Agent, the Formula Revolver Creditors shall not, until
the Floor Plan Termination Date, amend, restate, modify, supplement, replace or
Refinance any or all of the Formula Revolver Documents to (a) increase the
amount of the Formula Revolver Obligations to an amount in excess of the Maximum
Formula Revolver Amount, (b) impose restrictions on the ability of any Obligor
to amend any Floor Plan Documents, (c) contravene the provisions of this
Agreement, (d) change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, or otherwise change (to an earlier date)
the maturity date of the Formula Revolver Obligations, (e) change any collateral
therefor (other than to release such collateral), unless such collateral is also
granted to the Floor Plan Agent, or (f) materially increase the material
obligations of Obligors or confer any material additional rights on the Formula
Revolver Agent or the Formula Revolver Lenders that would be materially adverse
to the Floor Plan Agent or the Floor Plan Lenders.

 

 
17

--------------------------------------------------------------------------------

 

  

Section 5.              Floor Plan Creditor Purchase Option.

 

5.1          Purchase Notice. The Floor Plan Agent and the other Floor Plan
Creditors shall have the option to purchase from the Formula Revolver Agent and
the other Formula Revolver Creditors all but not less than all of the Formula
Revolver Priority Obligations at any time following (i) the occurrence of an
Event of Default under the Formula Revolver Documents as a result of any
Obligor’s failure to pay any Formula Revolver Priority Obligations, (ii)
acceleration of the Formula Revolver Priority Obligations, (iii) the
commencement of any Insolvency Proceeding involving any Obligor, or (iv) the
exercise of any Enforcement Action by the Formula Revolver Agent against a
material portion of the Formula Revolver Priority Collateral. Such purchase
option shall be exercised by the Floor Plan Agent’s delivery to the Formula
Revolver Agent of a written notice of the Floor Plan Creditors’ election to
exercise such option (the “Purchase Notice”). The Purchase Notice, once
delivered, shall be irrevocable and shall not be subject to withdrawal or
rescission.

 

5.2          Purchase Option Closing. On the date specified by the Floor Plan
Agent in the Purchase Notice (which shall not be less than three (3) Business
Days nor more than thirty (30) calendar days after delivery to the Formula
Revolver Agent of the Purchase Notice), the Formula Revolver Agent shall sell to
the Floor Plan Creditors (or to such nominees as the Floor Plan Creditors, or
the Floor Plan Agent at the direction of the Floor Plan Creditors, may specify)
and the Floor Plan Creditors (or such nominees) shall purchase from the Formula
Revolver Creditors such Formula Revolver Priority Obligations, without recourse
or warranty (except as set forth in Section 5.6 below).

 

5.3          Purchase Price. Such purchase and sale shall be made by execution
and delivery by the applicable parties of one or more assignment agreements in
form and substance reasonably satisfactory to all such parties. Upon the date of
such purchase and sale, the Floor Plan Creditors (or the applicable nominees)
(collectively, the “Purchaser”) shall (i) pay to the Formula Revolver Agent, for
the benefit of the Formula Revolver Creditors, as the purchase price an amount
equal to 100% of the Formula Revolver Priority Obligations outstanding and
unpaid on the date of payment to the Formula Revolver Agent (including, without
limitation, all unpaid interest, fees and any other charges accruing after the
commencement of a bankruptcy, insolvency or liquidation proceeding, without
regard to whether or not such amounts are allowed or are recoverable pursuant to
Section 506 of the Bankruptcy Code or otherwise, but excluding any prepayment
premium), other than any such Formula Revolver Priority Obligations cash
collateralized in accordance with clause (ii) below, (ii) furnish cash
collateral to the Formula Revolver Agent in an amount equal to 105% of the
aggregate undrawn amount of any issued and outstanding letters of credit
constituting Formula Revolver Obligations, and (iii) assume any then existing
loan commitment under the Formula Revolver Documents. The purchase price shall
be remitted by wire transfer of immediately available funds to such bank account
as the Formula Revolver Agent may designate in writing to the Floor Plan Agent
for such purpose. Interest shall be calculated to but excluding the Business Day
on which such purchase and sale shall occur if the amounts so paid by the
Purchaser to the bank account designated by the Formula Revolver Agent are
received in such bank account prior to 3:00 p.m. New York time. Subject to the
provisions of Section 5.4, following the consummation of such purchase, the
Purchaser shall be entitled to all rights and benefits under the Formula
Revolver Documents to which the Formula Revolver Agent and the other Formula
Revolver Creditors were entitled immediately prior to consummation of such
purchase, including the right to receive fee income, expense reimbursement and
indemnification.

 

 
18

--------------------------------------------------------------------------------

 

  

5.4          Survival of Indemnification Rights. Notwithstanding the foregoing
provisions of this Section 5, no sale of the Formula Revolver Priority
Obligations shall terminate or impair any Obligor’s obligations to indemnify the
Formula Revolver Agent and the other Formula Revolver Creditors, and their
respective affiliates, pursuant to the Formula Revolver Documents, all of which
indemnity obligations shall survive any such sale or assignment as an unsecured
obligation of the Obligors.

 

5.5          Enforcement Action. After the receipt by the Formula Revolver Agent
of a Purchase Notice and until the later of the expiration of the thirty (30)
calendar day period for consummation thereof (as such period may be mutually
extended by the Formula Revolver Agent and the Purchaser), or the delivery of
the purchase price therefor by the Purchaser to the Formula Revolver Agent, the
Formula Revolver Agent shall not take any further Enforcement Actions without
the consent of the Purchaser (other than any Enforcement Action taken under
circumstances that the Formula Revolver Agent reasonably believes render
necessary or appropriate an Enforcement Action to prevent or mitigate the
destruction of, physical harm to, impairment of or decrease in value of the
Collateral or the rights and interests of the Secured Creditors therein).

 

5.6          Representations and Warranties. Such purchase and sale shall be
expressly made without representations and warranties by the Formula Revolver
Agent or any other Formula Revolver Creditor, except: (i) the amount of the
Formula Revolver Priority Obligations being purchased (including the principal
of and accrued and unpaid interest on and fees, including breakage fees and
other charges in connection with, such Formula Revolver Priority Obligations),
and the extent of any existing loan commitment thereunder, (ii) that the Formula
Revolver Agent and the other Formula Revolver Creditors own the Formula Revolver
Priority Obligations being purchased free and clear of any liens granted by the
Formula Revolver Agent or any other Formula Revolver Creditor and (iii) the
Formula Revolver Agent and the other Formula Revolver Creditors have the full
right and power to assign the Formula Revolver Priority Obligations being
purchased and such assignment has been duly authorized by all necessary action
by such Persons.

 

Section 6.              Bankruptcy Matters.

 

6.1          Bankruptcy. This Agreement shall be applicable both before and
after the filing of any petition by or against any Obligor under the Bankruptcy
Code or any other Insolvency Proceeding and all converted or succeeding cases in
respect thereof, and all references herein to any Obligor shall be deemed to
apply to the trustee for such Obligor and such Obligor as a
debtor-in-possession. The relative rights of the Floor Plan Creditors and the
Formula Revolver Creditors in respect of any Collateral or proceeds thereof
shall continue after the filing of such petition on the same basis as prior to
the date of such filing. This Agreement shall constitute a “subordination
agreement” for the purposes of Section 510(a) of the Bankruptcy Code and shall
be enforceable in any Insolvency Proceeding in accordance with its terms.

 

 
19

--------------------------------------------------------------------------------

 

  

6.2          Financing Issues.

 

(a)     If any Obligor shall become subject to any Insolvency Proceeding, (i)
the Floor Plan Agent on behalf of itself and the Floor Plan Creditors, agrees
that no such Person shall provide to any such Obligor or support any financing
under Section 364 of the Bankruptcy Code (a “DIP Financing”) to the extent that
the Floor Plan Agent or any Floor Plan Creditor or any other provider of the DIP
Financing would, in connection with such DIP Financing, be granted a Lien on the
Formula Revolver Priority Collateral of such Obligor senior to or pari passu
with the Lien of the Formula Revolver Agent securing the Formula Revolver
Priority Obligations and (ii) the Formula Revolver Agent on behalf of itself and
the Formula Revolver Creditors, agrees that no such Person shall provide to such
Obligor or support any DIP Financing to the extent that the Formula Revolver
Agent or any Formula Revolver Creditor or any other provider of the DIP
Financing would, in connection with such DIP Financing, be granted a Lien on the
Floor Plan Priority Collateral of such Obligor senior to or pari passu with the
Lien of the Floor Plan Agent. Each of the Floor Plan Agent on behalf of itself
and the Floor Plan Creditors and the Formula Revolver Agent on behalf of itself
and the Formula Revolver Creditors further agrees that if any Obligor shall
become subject to any Insolvency Proceeding, that no such Person will provide or
support any DIP Financing unless (A) the Floor Plan Agent retains a Lien on the
Collateral (including Proceeds thereof arising after the commencement of such
proceeding) with the same relative priority with respect to the Liens of the
Formula Revolver Agent as existed prior to the commencement of the Insolvency
Proceeding, (B) the Formula Revolver Agent retains a Lien on the Collateral
(including Proceeds thereof arising after the commencement of such proceeding)
with the same relative priority with respect to the Liens of the Floor Plan
Agent as existed prior to the commencement of the Insolvency Proceeding, (C) if
the Floor Plan Agent and/or the Floor Plan Creditors are not providing the DIP
Financing, the Floor Plan Agent receives a replacement lien on post-petition
assets to the same extent granted to the Person providing such DIP Financing or
usage of cash collateral, with the same relative priority with respect to the
Liens of the Formula Revolver Agent as existed prior to the commencement of the
Insolvency Proceeding,) and (D) if the Formula Revolver Agent and/or the Formula
Revolver Creditors are not providing the DIP Financing, the Formula Revolver
Agent receives a replacement lien on post-petition assets to the same extent
granted to the Person providing such DIP Financing or usage of cash collateral,
with the same relative priority with respect to the Liens of the Floor Plan
Agent as existed prior to the commencement of the Insolvency Proceeding.

 

(b)     If any Obligor becomes subject to any Insolvency Proceeding, and if the
Formula Revolver Agent or one or more of the other Formula Revolving Creditors
desire to permit the usage of cash collateral which constitutes Formula Revolver
Priority Collateral under the Bankruptcy Code, then the Floor Plan Agent on
behalf of itself and the Floor Plan Creditors, agrees that no objection will be
raised by the Floor Plan Agent or the Floor Plan Creditors to any such cash
collateral usage so long as (A) the Floor Plan Agent retains a Lien on the
Collateral (including Proceeds thereof arising after the commencement of such
proceeding) with the same relative priority with respect to the Liens of the
Formula Revolver Agent as existed prior to the commencement of the Insolvency
Proceeding, (B) the Floor Plan Agent receives a replacement lien on
post-petition assets to the same extent granted to the Person permitting such
usage of cash collateral, with the same relative priority with respect to the
Liens of the Formula Revolver Agent as existed prior to the commencement of the
Insolvency Proceeding, (C) any such cash collateral use does not compel any
Obligor to seek confirmation of a specific plan of reorganization for which all
or substantially all of the material terms are set forth in the cash collateral
order, (D) such cash collateral order does not require the liquidation of the
Collateral prior to a default under such order, and (E) any such usage of cash
collateral is otherwise subject to the terms of this Agreement.

 

 
20

--------------------------------------------------------------------------------

 

  

(c)     If any Obligor becomes subject to any Insolvency Proceeding, and if the
Floor Plan Agent or one or more of the other Floor Plan Creditors desire to
permit the usage of cash collateral which constitutes Floor Plan Priority
Collateral under the Bankruptcy Code, then the Formula Revolver Agent on behalf
of itself and the Formula Revolver Creditors, agrees that no objection will be
raised by the Formula Revolver Agent or the Formula Revolver Creditors to any
such cash collateral so long as (A) the Formula Revolver Agent retains a Lien on
the Collateral (including Proceeds thereof arising after the commencement of
such proceeding) with the same relative priority with respect to the Liens of
the Floor Plan Agent as existed prior to the commencement of the Insolvency
Proceeding, (B) the Formula Revolver Agent receives a replacement lien on
post-petition assets to the same extent granted to the Person permitting such
usage of cash collateral, with the same relative priority with respect to the
Liens of the Floor Plan Agent as existed prior to the commencement of the
Insolvency Proceeding, (C) any such cash collateral use does not compel any
Obligor to seek confirmation of a specific plan of reorganization for which all
or substantially all of the material terms are set forth in the cash collateral
order, (D) such cash collateral order does not require the liquidation of the
Collateral prior to a default under such order, and (E) any such usage of cash
collateral is otherwise subject to the terms of this Agreement.

 

6.3          Adequate Protection. In any Insolvency Proceeding, if the Priority
Secured Creditor is granted adequate protection in the form of a replacement
Lien in respect of any Collateral as to which it is the Priority Secured
Creditor (a “Senior Adequate Protection Lien”), the Junior Secured Creditor may
seek (and the Priority Secured Creditor may not oppose) adequate protection of
the Junior Secured Creditor’s interests in such Collateral in the form of (i) a
replacement Lien on the additional collateral subject to the Senior Adequate
Protection Liens on the same basis as the Junior Secured Creditor’s Lien on such
Collateral are so subordinated under this Agreement and (ii) super-priority
claims under Section 507(b) of the Bankruptcy Code junior in all respects to the
super-priority claims granted under Section 507(b) of the Bankruptcy Code to the
Priority Secured Creditor.

 

 
21

--------------------------------------------------------------------------------

 

  

6.4          Sale of Collateral; Waivers. Each Junior Secured Creditor agrees
that it will not object to or oppose a Disposition of any Collateral free and
clear of Liens or other claims under Section 363 of the Bankruptcy Code or any
other provision of the Bankruptcy Code, if the Priority Secured Creditor has
consented to such Disposition of such Collateral, as long as all net proceeds of
such Disposition received by the Priority Secured Creditor will be applied to
the permanent reduction of the Priority Secured Creditor Obligations or to the
payment of expenses required by the Bankruptcy Court to be paid as a condition
to the approval of the sale; provided that the Junior Secured Creditor may raise
any objections to any such Disposition of such Collateral that could be raised
by any creditor of the applicable Obligor whose claims were not secured by any
Liens on such Collateral; provided that such objections are not inconsistent
with any other term or provision of this Agreement and are not based on the
status of the objecting party as a secured creditor (without limiting the
foregoing, no Secured Creditor may raise any objections based on rights afforded
by Sections 363(e) and (f) of the Bankruptcy Code to secured creditors (or by
any comparable provision of any Bankruptcy Law)) with respect to the Liens
granted the Junior Secured Creditor in such Collateral. No Junior Secured
Creditor shall initiate or prosecute or join with any other Person to initiate
or prosecute any claim, action or other proceeding (i) challenging the
enforceability of the Priority Secured Creditor’s claims as fully secured claims
with respect to all or part of the Priority Obligations secured by Collateral or
for allowance of any Priority Obligations (including those consisting of
post-petition interest, fees or expenses) or opposing any action by the Priority
Secured Creditor to enforce its rights or remedies arising under the applicable
Loan Documents as to its priority in a manner which is not prohibited by the
terms of this Agreement, (ii) challenging the enforceability, validity, priority
(on terms inconsistent with this Agreement) or perfected status of any Liens on
any Collateral securing the Priority Obligations of the Priority Secured
Creditor under the applicable Documents, (iii) asserting any claims which any
Obligor may hold with respect to the Priority Secured Creditor, (iv) seeking to
lift the automatic stay with respect to any Enforcement Action against
Collateral as to which it is the Junior Secured Creditor, to the extent that
such action is opposed by the Priority Secured Creditor as to such Collateral,
or (v) opposing a motion by the Priority Secured Creditor to lift the automatic
stay as to an Enforcement Action with respect to Collateral as to which it is
the Priority Secured Creditor.

 

6.5          Invalidated Payments. To the extent that any Secured Creditor
receives payments on its Priority Obligations or proceeds of Collateral for
application to its Priority Obligations which are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Bankruptcy Law,
common law, equitable cause or otherwise (and whether as a result of any demand,
settlement, litigation or otherwise) (each a “Priority Claim Avoidance”), then,
to the extent of such payment or proceeds received, such Priority Obligations,
or part thereof, intended to be satisfied by such payment or proceeds shall be
revived and continue in full force and effect as if such payments or proceeds
had not been received by such Priority Secured Creditor, and this Agreement, if
theretofore terminated, shall be reinstated in full force and effect as of the
date of such Priority Claim Avoidance, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the Lien priorities and
the relative rights and obligations of the Priority Secured Creditor and the
Junior Secured Creditor provided for herein with respect to any event occurring
on or after the date of such Priority Claim Avoidance. The Junior Secured
Creditor agrees that it shall not be entitled to benefit from any Priority Claim
Avoidance in respect of any such Collateral or Junior Obligations, whether by
preference or otherwise, it being understood and agreed that the benefit of such
Priority Claim Avoidance otherwise allocable to them shall instead be allocated
and turned over for application in accordance with the priorities set forth in
this Agreement.

 

 
22

--------------------------------------------------------------------------------

 

  

6.6          Payments. In the event of any Insolvency Proceeding involving any
Obligor, all proceeds of Collateral (including, without limitation, any
Distribution which would otherwise, but for the terms hereof, be payable or
deliverable in respect of the Junior Obligations as to such Collateral) shall be
paid or delivered directly to the Secured Creditor entitled thereto under
Section 3.7 or Section 3.8, as applicable (to be held and/or applied by the
applicable Secured Creditor in accordance with the terms of the applicable Loan
Documents) until all Priority Obligations are Paid In Full before any of the
same shall be made to one or more of the other Secured Creditors on account of
any other Obligations, and each Secured Creditor irrevocably authorizes,
empowers and directs any debtor, debtor in possession, receiver, trustee,
liquidator, custodian, conservator or other Person having authority, to pay or
otherwise deliver all such Distributions in respect of such Obligations to the
Secured Creditor entitled thereto under Section 3.7 or Section 3.8, as
applicable; provided that the foregoing provision shall not apply to
Distributions made pursuant to a plan of reorganization under the Bankruptcy
Code with respect to an Obligor which has received the affirmative vote of all
classes composed of the Priority Secured Creditors claims and which has been
confirmed pursuant to a Final Order. Each Junior Secured Creditor also
irrevocably authorizes and empowers the Priority Secured Creditor, in the name
of such Junior Secured Creditor, to demand, sue for, collect and receive any and
all such Distributions in respect of any Junior Obligations to which the
Priority Secured Creditor are entitled hereunder.

 

6.7          Separate Grants of Security and Separate Classes. Each of the
parties hereto irrevocably acknowledges and agrees that (a) the claims and
interests of the Formula Revolver Creditors and the Floor Plan Creditors are not
"substantially similar" within the meaning of Section 1122 of the Bankruptcy
Code, or any comparable provision of any other Bankruptcy Law, (b) the grants of
the Liens to secure the Formula Revolver Obligations and the grants of the Liens
to secure the Floor Plan Obligations constitute two separate and distinct grants
of Liens, (c) the Formula Revolver Creditors rights in the Collateral are
fundamentally different from the Floor Plan Creditors’ rights in the Collateral
and (d) as a result of the foregoing, among other things, the Formula Revolver
Obligations and the Floor Plan Obligations must be separately classified in any
plan of reorganization proposed or adopted in any Insolvency Proceeding.

 

6.8          Rights as Unsecured Lenders. In any Insolvency Proceeding, to the
extent not inconsistent with this Agreement, each Secured Creditor may take any
action, file any pleading, appear in any proceeding and exercise rights and
remedies as unsecured creditors.

 

6.9          Voting Rights. Each Secured Creditor shall, subject to the terms
and conditions of this Agreement, retain all rights to vote and otherwise act in
any Insolvency Proceeding in their capacity as a claimholder (including the
right to vote to accept or reject any plan of reorganization, composition,
arrangement or liquidation) to the extent provided by applicable law and
consistent with the terms of this Agreement.

 

 
23

--------------------------------------------------------------------------------

 

  

Section 7.              Miscellaneous.

 

7.1          Termination. Subject to Section 6.5, this Agreement shall terminate
and be of no further force and effect upon the first to occur of the Payment in
Full of (a) the Floor Plan Obligations or (b) the Formula Revolver Obligations.

 

7.2          Successors and Assigns; No Third Party Beneficiaries.

 

(a)     This Agreement shall be binding upon each Secured Creditor and its
respective successors and assigns and shall inure to the benefit of each Secured
Creditor and its respective successors, participants and assigns. No other
Person shall have or be entitled to assert rights or benefits hereunder.

 

(b)     Each Secured Creditor reserves the right to grant participations in, or
otherwise sell, assign, transfer or negotiate all or any part of, or any
interest in, their respective Obligations; provided that no Secured Creditor
shall be obligated to give any notices to or otherwise in any manner deal
directly with any participant in the Obligations and no participant shall be
entitled to any rights or benefits under this Agreement, except through the
Secured Creditor with which it is a participant.

 

(c)     In connection with any sale, assignment, transfer, or negotiation (other
than a participation) by a Secured Creditor, such Secured Creditor shall
disclose to the transferee or assignee the existence and terms and conditions of
this Agreement.

 

7.3           Notices. All notices and other communications provided for
hereunder shall be in writing and shall be sent by registered mail, return
receipt requested, sent by overnight courier, telecopied or delivered, as
follows:

 

(a)            if to the Floor Plan Agent, to it at the following address:

 

BMO Harris Bank N.A.

300 E. John W. Carpenter Freeway, Suite 510

Irving, TX 75062

Attention: Charlie Price, Senior Risk Officer

Telecopier: (469) 519-2424

 

(b)            if to the Formula Revolver Agent, to it at the following address:

 

BMO Harris Bank N.A.
111 West Monroe, 20th Floor
Chicago, Illinois 60603
Attention: Jason M. Hoefler and William Tefft
Telecopier: (312) 293-8532

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 7.3. All such notices and other communications shall be
effective (i) if sent by registered mail, return receipt requested, when
received or 3 Business Days after mailing, whichever first occurs, (ii) if
telecopied, when transmitted and a confirmation is received; provided that the
same is on a Business Day and, if not, on the next Business Day, or (iii) if
delivered by messenger or overnight courier, upon delivery; provided that the
same is on a Business Day and, if not, on the next Business Day.

 

 
24

--------------------------------------------------------------------------------

 

  

7.4          Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, and each such counterpart shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.

 

7.5         GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE. THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. EACH OF THE PARTIES HERETO HEREBY CONSENTS AND AGREES THAT
THE STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES AMONG THE PARTIES HERETO PERTAINING TO THIS AGREEMENT OR TO
ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT; PROVIDED THAT THE
PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF THE BOROUGH OF MANHATTAN, CITY OF NEW YORK,
NEW YORK.

 

7.6          MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN THE PARTIES ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS RELATED
THERETO.

 

7.7          Amendments. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Person from the terms hereof,
shall in any event be effective unless it is in writing and signed by the Floor
Plan Agent and the Formula Revolver Agent. In no event shall the consent of any
Obligor be required in connection with any amendment or other modification of
this Agreement; provided, however, that no amendment or modification of this
Agreement that increases any obligation of any Obligor shall be effective
against such Obligor unless such amendment or modification is in writing and
signed by such Obligor.

 

7.8          No Waiver. No failure or delay on the part of any Secured Creditor
in exercising any power or right under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.

 

7.9          Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provisions in any other jurisdiction.

 

 
25

--------------------------------------------------------------------------------

 

  

7.10        Further Assurances. Each party hereto agrees to cooperate fully with
each other party hereto to effectuate the intent and provisions of this
Agreement and, from time to time, to execute and deliver any and all other
agreements, documents or instruments, and to take such other actions, as may be
reasonably necessary or desirable to effectuate the intent and provisions of
this Agreement.

 

7.11        Headings. The Section headings contained in this Agreement are and
shall be without meaning or content whatsoever and are not part of this
Agreement.

 

7.12        Credit Analysis. The Secured Creditors shall each be responsible for
keeping themselves informed of (a) the financial condition of the Obligors and
all other all endorsers, obligors and/or guarantors of the Obligations and (b)
all other circumstances bearing upon the risk of nonpayment of the Obligations.
No Secured Creditor shall have any duty to advise any other Secured Creditor of
information known to it regarding such condition or any such other
circumstances. No Secured Creditor assumes any liability to any other Secured
Creditor or to any other Person with respect to: (i) the financial or other
condition of Obligors under any instruments of guarantee with respect to the
Obligations, (ii) the enforceability, validity, value or collectibility of the
Obligations, any Collateral therefor or any guarantee or security which may have
been granted in connection with any of the Obligations or (iii) any Obligor’s
title or right to transfer any Collateral or security.

 

7.13        Waiver of Claims. To the maximum extent permitted by law, each party
hereto waives any claim it might have against any Secured Creditor with respect
to, or arising out of, any action or failure to act or any error of judgment or
negligence, mistake or oversight whatsoever on the part of any other party
hereto or their respective directors, officers, employees or agents with respect
to any exercise of rights or remedies under the Loan Documents or any
transaction relating to the Collateral in accordance with this Agreement. None
of the Secured Creditors, nor any of their respective directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or, except as
specifically provided herein, shall be under any obligation to Dispose of any
Collateral upon the request of any Obligor or any Secured Creditor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.

 

7.14        Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of the Loan Documents, the provisions of this
Agreement shall govern.

 

7.15        Specific Performance. Each of the Floor Plan Agent and the Formula
Revolver Agent may demand specific performance of this Agreement and, on behalf
of itself and the respective other Secured Creditors, hereby irrevocably waives
any defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action which
may be brought by the respective Secured Creditors.

 

7.16        Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Secured Creditors. None of the Obligors or any other creditor
thereof shall have any rights hereunder, and none of the Obligors may rely on
the terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of Obligors, which are absolute and unconditional, to pay the Floor
Plan Obligations and the Formula Revolver Obligations as and when the same shall
become due and payable in accordance with their terms.

 

 
26

--------------------------------------------------------------------------------

 

  

7.17        Lien Priority Provisions; Subrogation. This Agreement and the rights
and benefits hereunder shall inure solely to the benefit of the Floor Plan
Agent, the Floor Plan Creditors, the Formula Revolver Agent, the Formula
Revolver Creditors and their respective successors and permitted assigns and no
other Person (including the Obligors or any trustee, receiver, debtor in
possession or bankruptcy estate in a bankruptcy or like proceeding) shall have
or be entitled to assert rights or benefits hereunder. Each Junior Secured
Creditor hereby agrees that until the Floor Plan Termination Date, if the Junior
Secured Creditor is the Formula Revolver Agent, or the Formula Revolver Priority
Termination Date, if the Junior Secured Creditor is the Floor Plan Agent, it
will not assert any rights of subrogation it or they may acquire as a result of
any payment hereunder. Nothing contained in this Agreement is intended to or
shall impair the obligation of any Obligor to pay the Obligations as and when
the same shall become due and payable in accordance with their respective terms.

 

7.18        Entire Agreement. This Agreement and the Loan Documents embody the
entire agreement of the Obligors, the Floor Plan Agent, the Floor Plan
Creditors, the Formula Revolver Agent and the Formula Revolver Creditors with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings relating to the subject matter hereof and thereof
and any draft agreements, negotiations and/or discussions involving any Obligor
and any of the Floor Plan Agent, the Floor Plan Creditors, the Formula Revolver
Agent and the Formula Revolver Creditors relating to the subject matter hereof.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 
27

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BMO HARRIS BANK N.A.,

 

  as Floor Plan Agent  

 

 

 

 

 

 

 

 

 

By:

/s/ Kim S. Kolb

 

 

Name:

Kim S. Kolb

 

 

Title:

Credit Manager

 

 



 
[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

 

BMO HARRIS BANK N.A.,

 

  as Formula Revolver Agent  

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Hoefler

 

 

Name:

Jason Hoefler

 

 

Title:

Managing Director

 

 

 
[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

  

Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions as an Obligor.

 

OBLIGORS:

 

 

RUSH TRUCK CENTERS OF ALABAMA, INC.

 

  RUSH TRUCK CENTERS OF ARIZONA, INC.     RUSH TRUCK CENTERS OF CALIFORNIA, INC.
    RUSH MEDIUM DUTY TRUCK CENTERS OF COLORADO, INC.     RUSH TRUCK CENTERS OF
COLORADO, INC.     RUSH TRUCK CENTERS OF FLORIDA, INC.     RUSH TRUCK CENTERS OF
GEORGIA, INC.     RUSH TRUCK CENTERS OF NEW MEXICO, INC.     RUSH TRUCK CENTERS
OF OKLAHOMA, INC.     RUSH TRUCK CENTERS OF TENNESSEE, INC.     RUSH TRUCK
CENTERS OF NORTH CAROLINA, INC.     RUSH TRUCK CENTERS OF IDAHO, INC.     RUSH
TRUCK CENTERS OF UTAH, INC.     RUSH TRUCK CENTERS OF OHIO, INC.     RUSH TRUCK
CENTERS OF KANSAS, INC.     RUSH TRUCK CENTERS OF MISSOURI, INC.     RUSH TRUCK
CENTERS OF VIRGINIA INC.     RUSH TRUCK CENTERS OF INDIANA INC.     RUSH TRUCK
CENTERS OF ILLINOIS INC.     RUSH TRUCK CENTERS OF NEVADA, INC.     RUSH TRUCK
CENTERS OF KENTUCKY, INC.,     RIG TOUGH, INC.     LOS CUERNOS, INC.     AIRUSH,
INC.     RUSH TRUCK LEASING, INC.     RUSH ADMINISTRATIVE SERVICES, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ W.M. “Rusty” Rush

 

 

Name:

W.M. “Rusty” Rush

 

 

Title:

President and Chief Executive Officer

 

          RUSH TRUCK CENTERS OF TEXAS, L.P.,             By: Rushtex, Inc., a
Delaware corporation                     By: /s/ W.M. “Rusty” Rush     Name:
W.M. “Rusty” Rush     Title: President and Chief Executive Officer  

 



 
[Intercreditor Agreement] 

--------------------------------------------------------------------------------

 

 

 

RUSH ENTERPRISES, INC.,

 

 

 

 

 

 

 

 

 

 

By:

/s/ W.M. “Rusty” Rush

 

 

Name:

W.M. “Rusty” Rush

 

 

Title:

President and Chief Executive Officer

 

  

 

 

[Intercreditor Agreement]